DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a semiconductor device and the components it includes, however it does not describe an improvement made by the device to the art.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traverso US20030167852.
Regarding claim 1, Traverso discloses a semiconductor device (pressure transducers-200), comprising: a cap (housing-102 includes cap 102b); a filtering hole (tube-104) extends through the cap, the filtering hole having a dimension; a cavity(chamber-120); and a main body (housing-102 includes member-102a) coupled to the cap so as to delimit the cavity between the main body and the cap the main body includes: a semiconductor body (nenber-102a shown in Fig 4b); and a coupling structure  (See Fig 4A-4B) between the semiconductor body and the cap; and a filtering channel (openings-144) fluidically couples the cavity and the hole, the filtering 
Regarding claim 2, Traverso discloses the filtering channel (tube-104) has a first cross-sectional area smaller than a second cross-sectional area of the hole. (See Fig 4A-4B, Paragraph 0004-0007)
Regarding claim 3, Traverso discloses at least one of the first and the second openings has a third cross-sectional area smaller than the second cross- sectional area of the hole. (See Fig 4A-4B, Paragraph 0004-0007)
Regarding claim 4, Traverso discloses the channel (opening-144) extends in a direction transverse to the hole. (See Fig 4A-4B, Paragraph 0004-0007)
Regarding claim 5, Traverso discloses the semiconductor body (housing-102) is delimited by a surface facing towards the cap (member-102b), and wherein the filtering channel extends in a direction parallel to the surface. (See Fig 4A-4B, Paragraph 0004-0007)
Regarding claim 6, Traverso discloses the main body (housing-102) further comprises a dielectric region (diaphragm-160 connected with trasducer-100), which overlies the semiconductor body, and wherein the filtering channel(openings-144) is delimited by the dielectric region. (See Fig 4A-4B, Paragraph 0004-0007)
Regarding claim 12, Traverso discloses the coupling structure is made of metal material. (See Fig 4A-4B, Paragraph 0004-00012)
Regarding claim 13, Traverso discloses  the cap (member-102b) is made of semiconductor or vitreous material. (See Fig 4A-4B, Paragraph 0004-00012)

Allowable Subject Matter
Claims 14-20 are allowed.
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art such as Traverso made available do not teach, or fairly suggest, the cap comprises a primary body, which overlies the main body , and a projecting region, which extends starting from the primary body towards the main body, wherein the hole traverses the primary body and the projecting region, and wherein the projecting region is bonded to the first and second coupling structures so as to close a part of the filtering channel is facing the cap as disclosed in claim 7, the coupling structure comprises a plurality of coupling regions; and wherein the filtering channel is laterally delimited by the coupling regions as disclosed in claim 11 or forming a projecting region extending from the cap; forming a cavity between the main body and the cap, positioning the coupling structure between the semiconductor body and the cap, and fluidicially coupling the channel to the cavity and the hole by mechanically coupling the coupling structure of the main body to the projecting region of the cap as disclosed in claim 14 and similarly in claim 19.

However, Matsubara fails to disclose the cap comprises a primary body, which overlies the main body , and a projecting region, which extends starting from the primary body towards the main body, wherein the hole traverses the primary body and the projecting region, and wherein the projecting region is bonded to the first and second coupling structures so as to close a part of the filtering channel is facing the cap as disclosed in claim 7, the coupling structure comprises a plurality of coupling regions; and wherein the filtering channel is laterally delimited by the coupling regions as disclosed in claim 11 or forming a projecting region extending from the cap; forming a cavity between the main body and the cap, positioning the coupling structure between the semiconductor body and the cap, and fluidicially coupling the channel to the cavity and the hole by mechanically coupling the coupling structure of the main body to the projecting region of the cap as disclosed in claim 14 and similarly in claim 19.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855